Citation Nr: 1631808	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a heart murmur.

2.  Entitlement to service connection for a heart disorder, to include endocarditis streptococcus sanguis II with heart valve damage, status post aortic valve replacement, cardiomyopathy, and a heart murmur. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1975 to April 1976, and from February 1978 to June 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, declined to reopen service connection for a heart disorder.  A claim to reopen service connection for a heart disorder was received in May 2011.

Service connection for a heart murmur was previously denied by the RO in February 1983, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In January 2016, the Veteran testified at a Board videoconference hearing at the local RO in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  




FINDINGS OF FACT

1.  An unappealed February 1983 rating decision, in pertinent part, denied service connection for a heart murmur on the basis that the service treatment records were negative regarding a heart murmur.

2.  An unappealed June 1997 decision declined to reopen service connection for a heart murmur on the basis that there was no additional evidence received since the February 1983 rating decision.

3.  The evidence received since the June 1997 decision relates to an unestablished fact of nexus between the current heart disorders and service.

4.  The Veteran has currently diagnosed status post endocarditis streptococcus sanguis II with heart valve damage, status post aortic valve replacement, cardiomyopathy, and heart murmur.

5.  The Veteran had bacterial endocarditis during service.

6.  The Veteran's heart disorders are causally related to the in-service endocarditis.


CONCLUSIONS OF LAW

1.  The February 1983 rating decision to deny service connection for a heart murmur became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The June 1997 decision that declined to reopen service connection for a heart murmur became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen service connection for a heart murmur.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for endocarditis streptococcus sanguis II with heart valve damage, status post aortic valve replacement, cardiomyopathy, and heart murmur have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is reopening and granting service connection for heart disorders, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

Reopening Service Connection for a Heart Murmur

The Veteran seeks to reopen service connection for a heart murmur.  The original claim for service connection, initially filed in August 1982, was originally denied in a February 1983 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the February 1983 rating decision, the RO, in pertinent part, denied service connection for a heart murmur on the basis that that the service treatment records were negative regarding a heart murmur.  The pertinent evidence of record at the time of the February 1983 rating decision includes service treatment record, VA treatment records dated from August to September 1982, and lay statements.  In a June 1997 decision, the RO declined to reopen service connection for a heart murmur on the basis that no additional evidence had been received since the February 1983 rating decision.  

The Board has reviewed the evidence of record since the June 1997 decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a heart murmur.  In a March 2016 letter, Dr. M.E. noted that the Veteran most likely had bacterial endocarditis during service that caused progressive valve regurgitation and a murmur to be heard prior to service separation.  Dr. M.E. opined that the Veteran's 1989 aortic valve replacement was required for treatment of severe aortic regurgitation most likely caused by undiagnosed bacterial endocarditis during service.  

The Board finds that this evidence, received after the June 1997 decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a nexus between the Veteran's current heart disorders and service (a necessary element for service connection).  38 C.F.R. § 3.303(b).  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim, so the requirements to reopen the claim under 38 C.F.R.	 § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no relevant evidence received during the one-year appeal period for the June 1997 decision nor have additional service records been received; therefore, 38 C.F.R. § 3.156(b) and (c) do not apply.  

Service Connection for a Heart Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

As adjudicated below, the Board is granting service connection for a heart disability based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides actual questions of law or fact).

The Veteran essentially contends that he developed a dental infection during basic training that resulted in endocarditis during service and subsequently caused the post-service aortic valve replacement.  The Veteran contends that repeated high fevers during service damaged his heart valve, making it vulnerable to developing endocarditis.  The Veteran further contends that he was diagnosed with a heart murmur during service, which prevented him from attending flight school.  See e.g., October 2011 written statement, July 2014 substantive appeal (on a VA Form 9), October 2014 written statement from the representative, January 2016 Board hearing transcript. 

First, the evidence of record demonstrates that the Veteran has current diagnosed status post endocarditis streptococcus sanguis II with heart valve damage, status post aortic valve replacement, cardiomyopathy, and heart murmur.  See August 2011 VA treatment record.

Next, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran experienced bacterial endocarditis during service.  While endocarditis was not diagnosed during service, the service treatment records reflect that the Veteran was treated for fevers during service during which his temperature was noted at over 100 degrees Fahrenheit.  See e.g., February 1978, May 1978, February 1979 service treatment records.  

In a March 2016 private medical opinion, Dr. M.E. noted that he had reviewed the Veteran's medical records, to include the service treatment records.  Dr. M.E. noted that the Veteran was hospitalized in February 1978 with a fever of 103 degrees Fahrenheit for what was thought to be a respiratory infection and continued to have some episodes of fever during 1978.  Dr. M.E. noted that the Veteran was seen in February 1979 for pleuritic chest pain and respiratory infection.  Dr. M.E. noted that the Veteran reported a history of being told he had a heart murmur during service in April or May 1979.  Based on a review of the medical records, Dr. M.E. opined that the Veteran most likely had undiagnosed bacterial endocarditis during service.  

Dr. M.E. based the medical opinion that the Veteran had undiagnosed endocarditis during service on, at least in part, the Veteran's report of being told he had a heart murmur during service.  The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).

The Board finds that the Veteran has made competent and credible statements that he was told he had a heart murmur during service.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay person is reporting a contemporaneous medical diagnosis, or describing symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is competent to report what he was told by a medical professional (i.e., that he had a heart murmur during service).  Further, the Board finds that Dr. M.E.'s medical opinion that the Veteran's in-service fevers and symptoms were manifestations of undiagnosed bacterial endocarditis to be highly probative.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran experienced a case of bacterial endocarditis during service.

Given the above, the remaining question is whether there is medical evidence of a link between the current heart disorders and the in-service case of bacterial endocarditis.  In the March 2016 private medical opinion, Dr. M.E. noted that the Veteran was hospitalized in 1982 with bacterial endocarditis at which time an echocardiogram showed vegetations on the aortic valve as well as an increased left ventricular end-diastolic dimension.  See also September to November 1982 VA treatment records.  Dr. M.E. noted that the Veteran underwent aortic valve replacement in September 1989.  See also 1989 private treatment records  

Dr. M.E. opined that the Veteran most likely had bacterial endocarditis during service that caused progressive aortic valve regurgitation as well a murmur prior to service separation.  Dr. M.E. noted that, two and one half years after service separation (1982), the Veteran was hospitalized with documented bacterial endocarditis, and, between 1982 and 1989, aortic valve regurgitation caused a progressive decrease in left ventricular function resulting in aortic valve replacement in 1989.  Dr. M.E. opined that the aortic valve replacement was required for treatment of severe aortic regurgitation most likely caused by the in-service bacterial endocarditis.  

Dr. M.E. based this opinion on a thorough review of the medical records.  There is no evidence that Dr. M.E. was unaware of the Veteran's history of heart problems or misstated any relevant fact.  As such, the Board accords the March 2016 private medical opinion high probative weight.

Based on the above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current heart disabilities are causally related to the in-service bacterial endocarditis.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for status post endocarditis streptococcus sanguis II with heart valve damage, status post aortic valve replacement, cardiomyopathy, and heart murmur have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a heart murmur is granted.

Service connection for status post endocarditis streptococcus sanguis II with heart valve damage, status post aortic valve replacement, cardiomyopathy, and heart murmur is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


